DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 67 and 71-76 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2004/0132846 to Leventis et al.
Regarding claims 67 and 75:  Leventis teaches a method of preparing an aerogel material comprising a metal (Leventis ¶ [0003]).  The process comprises introducing an aromatic organic polymer (e.g. Desmodur E-22; Leventis Table III ¶ [0090]) to a gel precursor (Leventis ¶ [0033]) prior to drying the gel (Leventis ¶ [0046]) thereby forming the claimed aerogel.  Leventis teaches pyrolyzing (Leventis ¶ [0078]) which has been interpreted to form the claimed metalloid and/or metalloid carbide upon said pyrolysis step in view of applicants’ teaching in the instant specification (originally filed specification, paragraph abridging pages 14-15).
Although Leventis does not use applicants’ descriptive language of internal contour surfaces and reaction of the precursor with the metal oxide and/or metalloid oxide, these properties are indicated to be met when the claimed ingredients are mixed and reacted as Leventis as they are in the instant invention, these descriptive limitations in the present claim language is met.
Regarding claim 71:   Leventis teaches monolith aerogels (Leventis ¶ [0029]).
 	Regarding claim 72:  Leventis does not measure the skeletal density of the claimed composition.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the Leventis. However, Leventis teaches all of the claimed ingredients, within the claimed amounts, and a substantially identical process of preparation that anticipates claim 67.  The instant specification indicates that the claimed skeletal density is met when performing the process as claimed.  Since Leventis anticipates the claimed process,   it has been held inherent that the composition of Leventis would have the required skeletal density properties.  “Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658
(Fed. Cir. 1990); MPEP § 2112.01 (I-II).  If it is applicant's position that this is not the case: (1) evidence would need to be presented to support applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain a composition with the required skeletal density.
	Regarding claim 73:  Claim 73 is written with alternative claim language; the aromatizable polymer is not required in claim 67.  Since claim 73 is modifying an optional/alternative claim without specifically requiring the aromatizable embodiment, claim 73 is rejected by Leventis’s teaching of the aromatic polymer.
Regarding claims 74 and 76:  Leventis teaches forming the coated gel precursor with the reaction of triphenyl methane triisocyanate (Leventis ¶ [0090]).  Other reactants are also taught in ¶ [0090] and the combination of TMT with one of these other reactants is at once envisaged.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 68 and 77-80 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0132846 to Leventis et al. as applied to claim 75 above, in view of US 2009/0029147 to Tang et al.
Regarding claims 68 and 77-80: Leventis is silent as to the inclusion of one of the claimed metal oxides.  Tang teaches pyrolyzed aerogels containing iron oxide, cobalt oxide, nickel oxide and/or tin oxide (Tang ¶ [0112]-[0116]).  The instant specification (e.g. instant claim 67 and originally filed specification, pages 46-50) indicates that the claimed oxides form metalloids and/or carbides upon pyrolysis; as such this observed property has been interpreted to be present upon pyrolysis of the claimed oxides added to Leventis known from Tang.  Leventis and Tang are analogous art in that they are concerned with the same field of endeavor, namely aerogels made through pyrolysis.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to add one of the claimed metal/metalloid oxides to the Leventis with the motivation of imparting reinforcement, dielectrical and pigmentation properties to the aerogel (Tang ¶ [0116]).

Response to Arguments
The following responses are directed to the document entitled “Remarks” (pages 6-10) received February 18th, 2021.
A) Amendments to the claim language to address issues of indefiniteness have been noted.  Any 35 USC § 112(b) rejections made in the 11/18/2020 Non-Final Rejection that have not been repeated in the instant Office Action have been withdrawn.
B) Applicant's arguments with regard to the rejections over claims 67 and 71-74 over Leventis (US 2004/0132846) have been fully considered but they are not persuasive.
On page 8 it is argued that Leventis does not teach the invention as claimed for the reason that Leventis does not teach pyrolyzing the composition.
This argument is not persuasive because Leventis teaches the process step of pyrolyzing the composition (Leventis ¶ [0078]).  Since Leventis performs the process step as claimed, the claimed observations that metal and/or metal carbide species are formed have been interpreted as being present.
C) Amendments to claim 68 have overcome Leventis in view of Measor and Leventis in view of Masa-aki.
However, further search to address the new limitations of the claimed metal oxides has found that it is obvious for a person having ordinary skill in the art to include the claimed metal Tang ¶ [0116]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767